 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE G. HERNANDEZ,                               )   Case No.: 1:18-cv-00321 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                      )   FOR AN EXTENSION OF TIME
13          v.                                        )
14   NANCY A. BERRYHILL,                              )   (Doc. 13)
     Acting Commissioner of Social Security,          )
15                                                    )
                    Defendant.                        )
16                                                    )
                                                      )
17
18          On December 21, 2018, Defendant filed a stipulation for an extension of thirty-five days to
19   respond to Plaintiff’s opening brief. (Doc. 16) The Scheduling Order allows for a single extension of
20   thirty days by the stipulation of the parties (Doc. 5-1 at 4), which was previously used by Plaintiff in
21   this action. (Docs. 13, 14)
22          Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be
23   made by written motion and will be granted only for good cause.” (Doc. 5 at 4) Accordingly, the
24   Court construes the stipulation of the parties to be a motion to amend the Scheduling Order.
25   Defendant asserts the additional extension is necessary, reporting: “Since the filing of Plaintiff’s
26   opening brief, Defendant’s counsel has been addressing a full workload and backlog of district court
27   cases and other matters, after recovering from sickness that caused her to be incapacitated and unable
28   to work for multiple days.” (Doc. 16 at 1) Though Defendant’s counsel is working to “have some of

                                                          1
 1   her cases reassigned to avoid further delay of her cases, she still needs additional time to fully review
 2   the record and research the issues presented by Plaintiff’s opening brief in this case.” (Id. at 2) In
 3   addition, counsel reports that she “will be out of the office briefly to spend pre-arranged travel plans
 4   with family during the holidays.” (Id.) Plaintiff does not oppose the request for a further extension,
 5   and it does not appear Plaintiff would suffer any prejudice through the delay.
 6          Based upon the stipulation of the parties and good cause appearing, the Court ORDERS:
 7          1.      Defendant’s request for a second extension of time is GRANTED; and
 8          2.      Defendant SHALL file a response to Plaintiff’s opening brief no later than
 9                  February 1, 2019; and
10          3.      The parties are advised no further extensions of time will be granted without a showing
11                  of exceptionally good cause.
12
13   IT IS SO ORDERED.
14
        Dated:     December 26, 2018                            /s/ Jennifer L. Thurston
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
